DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/21 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 & 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2009/0231671 A1).
	Regarding claim 1, Yang discloses a device comprising: a substrate (Fig. 5: 116 – flexible member); a MEMS element comprising a mirror layer (Fig. 5: 212 – Ti/Al reflective layer), the mirror layer comprising: a bottom via portion (see Fig. 5); and via sidewalls (see Fig. 5); and a via between the MEMS element and the substrate (see Fig. 5: central U shaped portion), the via having: a conductive layer (Fig. 5: 530 – electrically conductive and reflective layer) comprising: a bottom portion on the substrate (see Fig. 5); and sidewalls (see Fig. 5); and a 
	Regarding claim 2, Yang discloses the conductive layer is selected from a group of titanium nitride and titanium-aluminum (para [0080]: Ti/Al).  
	Regarding claim 4, Yang discloses the MEMS element is an electrically-actuated, movable micromirror (see Fig. 5 & paras [0080]-[0081]).  
	Regarding claim 24, Yang discloses a device comprising: a substrate layer (Fig. 5: 116 – flexible member); a via having: a conductive layer (Fig. 5: 530 – electrically conductive and reflective layer), the conductive layer comprising: a bottom portion on the substrate layer (see Fig. 5); and sidewalls (see Fig. 5); and a structural integrity layer (Fig. 5: 210 – amorphous silicon layer) comprising: a bottom portion on the bottom portion of the conductive layer (see Fig. 5); and sidewalls on the sidewalls of the conductive layer (see Fig. 5); and a mirror layer (Fig. 5: 212 – Ti/Al reflective layer), the mirror layer comprising: a bottom via portion on the bottom portion of the structural integrity layer (see Fig. 5); and via sidewalls on the sidewalls of the structural integrity layer (see Fig. 5).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of DiCarlo et al. (US 2007/0035807 A1).
	Yang and DiCarlo disclose MEMS devices. Therefore, they are analogous art.
	Regarding claim 5, Yang neither teaches nor suggests a fill layer extending into the structural integrity layer.  
	However, DiCarlo discloses a device comprising a fill layer (Fig. 4A: 180 – photoresist layer) extending into a structural integrity layer (Fig. 4A: 170 – BARC layer). Among the benefits of this configuration includes protecting the via during processing (para [0025]).

	Regarding claim 6, Yang and DiCarlo disclose the fill layer is selected from a group consisting of silicon dioxide, silicon nitride, titanium nitride, titanium, titanium- tungsten (TiW), photoresist, polyimide, germanium, germanium oxide, polycrystalline silicon, phosphor-silicate-glass (PSG), borophosphosilicate glass (BPSG) and spin-on-glass (SOG) (DiCarlo para [0025]: photoresist).  
	Regarding claim 25, Yang neither teaches nor suggests the via further comprises a fill layer on the bottom portion of the structural integrity layer between the sidewalls of the structural integrity layer.
	However, DiCarlo discloses the via further comprises a fill layer (Fig. 4A: 180 – photoresist layer) on the bottom portion of the structural integrity layer (Fig. 4A: 170 – BARC layer) between the sidewalls of the structural integrity layer (see Fig. 4A). Among the benefits of this configuration includes protecting the via during processing (para [0025]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang such that the via further comprises a fill layer on the bottom portion of the structural integrity layer between the sidewalls of the structural integrity layer, as taught by DiCarlo, in order to protect the via during processing.
Alternatively, Claims 1, 3-4 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2014/0285060 A1) in view of Yang et al.
Yamazaki and Yang disclose MEMS. Therefore, they are analogous art.

	Yamazaki neither teaches nor suggests the device layer comprises a mirror layer.
	However, Yang discloses a device comprising a device layer comprising a mirror layer (Fig. 4: 212 – reflective layer). Among the benefits of this modification includes reducing deformation in an optical MEMS (see Yamazaki para [0006]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamazaki such that the device layer comprises a mirror layer, as taught by Yang, in order to reduce deformation in an optical MEMS.
	Regarding claim 3, Yamazaki and Yang disclose the structural integrity layer is silicon dioxide (Yamazaki para [0080]).
	Regarding claim 4, Yamazaki and Yang disclose the MEMS element is an electrically-actuated, movable micromirror (see Yang Fig. 5 & paras [0080]-[0081]).  

Yamazaki neither teaches nor suggests the device layer comprises a mirror layer.
	However, Yang discloses a device comprising a device layer comprising a mirror layer (Fig. 4: 212 – reflective layer). Among the benefits of this modification includes reducing deformation in an optical MEMS (see Yamazaki para [0006]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamazaki such that the device layer comprises a mirror layer, as taught by Yang, in order to reduce deformation in an optical MEMS.
Alternatively, Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Yang et al., further in view of DiCarlo et al. 
	Yamazaki, Yang and DiCarlo disclose MEMS devices. Therefore, they are analogous art.
	Regarding claim 25, Yamazaki and Yang neither teach nor suggest the via further comprises a fill layer on the bottom portion of the structural integrity layer between the sidewalls of the structural integrity layer.
	However, DiCarlo discloses the via further comprises a fill layer (Fig. 4A: 180 – photoresist layer) on the bottom portion of the structural integrity layer (Fig. 4A: 170 – BARC 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamazaki and Yang such that the via further comprises a fill layer on the bottom portion of the structural integrity layer between the sidewalls of the structural integrity layer, as taught by DiCarlo, in order to protect the via during processing.
Allowable Subject Matter
The indicated allowability of claim 21, which was incorporated by amendment into claim 1, is withdrawn in view of the newly discovered reference(s) to Yang et al., DiCarlo et al. and Yamazaki.  Rejections based on the newly cited reference(s) are above.
	Claims 7-17 & 23 are allowed.
Claim 7 is allowable for at least the reason “the torsion bar layer extending into the first via” as set forth in the claimed combination. 
Claims 8-17 & 23 are allowable due to their dependence on Claim 7.
Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872